Citation Nr: 1821189	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-31 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


	THE ISSUE		

Entitlement to service connection for a disability characterized by rectal bleeding, to include hemorrhoid condition, status post-surgery. 


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982, with additional Reserve service.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

On the September 2014 Substantive Appeal, the Veteran requested a videoconference hearing before a Member of the Board.  However, in an April 2017  statement, the Veteran indicated that he wished to cancel his hearing. Thus, the Veteran's request for a hearing is considered withdrawn. See 38 C.F.R. § 20.704(e) (2017).

Additionally, in a May 2017 statement, the Veteran reported that he no longer had a representative and would move forward with the evidence of record. 

Lastly, the Board notes that the issue on appeal was characterized as entitlement to service connection for a hemorrhoid condition.  However, in light of the evidence of record, to include statements made by the Veteran, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claim.

In the September 2014 Substantive Appeal, the Veteran reported that he has symptoms two to three times a year, that he treats with medication that he buys.  

The May 2011 VA examiner noted a history of bleeding, irritation in the genital and rectal regions.  The examiner noted a diagnosis of anal genital warts, and stated that he was unable to find any evidence of hemorrhoids.  The examiner noted that the Veteran had evidence of a thrombosed hemorrhoid while in service that was operated on and removed.  The examiner concluded that the current problem was unrelated to the issues that were ongoing in the military service.  

A December 2011 VA treatment record documented a diagnosis of internal hemorrhoids, which was shown on a September 2011 colonoscopy.  

Subsequently, a November 2012 medical opinion addressing the etiology of the Veteran's internal hemorrhoids was obtained.  The VA examiner noted that the Veteran was treated for thrombosed hemorrhoids in service, and the hemorrhoid condition was treated by surgical excision.  The examiner opined that "there is no medical reasoning. . . that a thrombosed external hemorrhoid treated by excision, could lead to the presence of an internal hemorrhoid 29 years later."  The examiner also suggested that the two hemorrhoid conditions have common etiological factors.  

However, the examiner did not address what the etiology of these conditions are.  Additionally, the opinions of record do not address the May 2011 VA examiner diagnosis of anal genital warts.  The Board finds that an additional VA examination is required on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  
	
Accordingly, the case is REMANDED for the following action:

1. Update the file with any VA treatment records relevant to the Veteran's claim dated from July 2010 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the development above has been completed, to the extent possible, schedule the Veteran for a VA examination to determine the etiology of any current disability characterized by rectal bleeding, to include hemorrhoids.   All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:  

Please identify the Veteran's current diagnoses that are characterized by rectal bleeding, to include hemorrhoids and anal genital warts.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent probability or more) manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

The November 2012 VA examination stated that thrombosed hemorrhoids and external hemorrhoids may have a common etiology.  Describe common causes of hemorrhoids, and its relationship the Veteran's current medical condition.   

In rendering the requested opinions, please specifically discuss the significance of May 1982 service treatment record that indicated a diagnosis of thrombosed hemorrhoids; December 2011 VA treatment records documenting a diagnosis of external hemorrhoids; May 2011 VA examiner's diagnosis of anal genital warts; and the November 2012 VA examiner's opinion. 

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, July 2010) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why.

3.  After the above development has been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

